PER CURIAM.
At arraignment, the trial judge revoked the defendant’s release to pretrial services supervision as directed by the committing magistrate at first appearance and ordered him held instead on the $9,000.00 standard bond solely because the defendant had addressed the court disrespectfully. As the state has candidly conceded, the action below — as opposed perhaps to a contempt proceeding — cannot be justified on such a ground. See Montgomery v. Jenne, 744 So.2d 1148 (Fla. 4th DCA 1999). Hence, *673this application for habeas corpus is granted to the extent that the petitioner is ordered released from jail and restored to the terms of pretrial services release supervision as initially ordered.
Habeas corpus granted.